By order returnable August 17, respondent was directed to show cause why he should not be suspended from practice as an attorney and counselor at law pending his compliance with an order which had directed his appearance on July 17,1981 for examination under oath regarding inquiries under investigation by petitioner. Application granted by default, and respondent, George T. Martin, suspended as an attorney and counselor at law until further order of this court. Order entered. Mahoney, P. J., Kane, Main, Mikoll and Herlihy, JJ., concur.